Mr. Justice Waterman delivered the opinion of the Court. It appears that June, July and August were, with the University of Illinois, vacation months, during which, under the terms of his employment by appellant, appellee was not expected nor asked to render service. For this period he was free to spend his time in idleness, in cultivating his own or a neighbor’s farm, or teaching his own or his friends’ children. • Such being the case, he was at liberty to work for the University of Chicago, and whether it paid him for his services or he gave them without compensation, is to appellant immaterial. Appellee has rendered to appellant all that he promised, as well as all that it asked. There is no such rivalry between educational institutions that service with one is to be regarded as hostile to another. All are "engaged in a common cause; each ought to, and does, wish the other well. Appellant is capable of suing and being sued. The judgment of the Superior Court is affirmed;